             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


ANGELA RICE,                           *
                                       *


       Plaintiff,                      *
                                       *


             V.                        *               CV 117-039
                                       •k


HARRY B. JAMES, III,                   *
Individually and in his                *
Official Capacity as Judge of          *
Richmond County Probate Court,         *
and CITY OF AUGUSTA, GA,               *
                                       *


       Defendants.                     *



                                     ORDER



       This employment discrimination case arises from Plaintiff

Angela Rice's employment at the Richmond County Probate Court.

Plaintiff alleges race discrimination, hostile work environment,

and retaliation in violation of Title VII, 42 U.S.C. §§ 2000e, et

seq.) 42 U.S.C. § 1981; and 42 U.S.C. § 1983.             Before the Court

are Defendants' motions for summary judgment.              (Docs. 55, 59.)

For the reasons set forth in detail below. Defendant Harry B. James

Ill's motion for summary judgment is GRANTED IN PART and DENIED IN

PART   and   Defendant   City   of   Augusta,   GA's   motion   for   summary

judgment is DENIED.
                               I. BACKGROUND


      On January 1, 2013, Judge Harry B. James III ('"Judge James")

began his term as the duly elected Chief Judge of the Richmond

County    Probate   Court    (the   "Probate        Court").      (Def.       James's

Statement of Material Facts ("Def.'s SOME"), Doc. 55-1, SI 1.)                      At

the time. Plaintiff Angela Rice, a white woman, was serving as

Director of the Probate Court and Felicia Bray, a black woman, was

serving as the Operations Manager, a supervisor position below the

Director.    (See Dep. of Angela Rice ("Rice Dep."), Doc. 56-4, at

141-43.)    Upon assuming his position. Judge James, a black man,

informed    the staff that     he    would   maintain     the    status       quo   and

observe    for   approximately      six    months    to   see    how    the    office

functioned before making any long-term personnel changes.                       (Aff.

of Harry B. James III ("James Aff."), Doc. 56-1, SI 11; Aff. of

Lacey Grantham ("Grantham Aff."), Doc. 56-2, SI 5.)                    During these

six   months.    Plaintiff   and    Bray   continued      in    their    respective

supervisor roles.     (Rice Dep., at 104.)


A. Chief Clerk Position


      On July 31, 2013, Judge James held a staff meeting to announce

that he was reorganizing the Probate Court to align its structure

with other probate courts in Georgia.           (Def.'s SOMF, SI 16.)           Judge

James eliminated the Director and Operations Manager positions and

replaced them with Chief Clerk and Deputy Chief Clerk.                        (Id. SISI
17-18.)    The Chief Clerk position was substantially similar to the

Director position, save for handling budgetary responsibilities.

(Aff. of Angela Rice (""Rice Aff.''), Doc. 63-2, SI 42.)            Judge James

then announced that Felicia Bray was being promoted to Chief Clerk

because of her twenty-seven years of experience at the Probate

Court   and   because   Judges    James   considered    Bray   to    be   highly

competent and well-respected among the staff.             (James Aff., SI 9.)

     Plaintiff recalls Judge James stating at this meeting that

his selection of Bray was not a reflection of Plaintiff's work and

that he was pleased with her performance.              (Rice Dep., at 121.)

However, Judge James remembers advising Plaintiff at a separate

meeting the day after Bray's promotion, August 1st, that he did

not approve of her attitude in the workplace, she should improve

her ^^tone and demeanor towards coworkers and the public" or risk

losing her job, and he believed team work was crucial to the

success of the Probate Court.         (James Aff., SISI 12, 15.)          During

this August 1st meeting. Judge James commented that he was aware

of   the   "black   and   white    cliques"    in   the    office     and    his

reorganization was an attempt to address that issue.                (Rice Aff.,

SI 48; Rice Dep., at 145-47.)

     In a September 23, 2013 letter from Judge James to the Human

Resources ("HR") Department for Defendant City of Augusta, GA (the
"City")^ explaining his reasons for making personnel changes, Judge

James cited Plaintiff s inability to supervise other staff members

as the reason the Director position was abolished and Plaintiff

was not appointed as Chief Clerk.             (Sept. 23, 2013 Letter, Doc.

63-13.)     That letter also noted Judge James's desire to make the

Probate Court's positions consistent with other probate courts in

the state.     (Id.)

      The qualifications for the Chief Clerk position were a high

school diploma, five years' experience working for the courts or

ten   years in   the legal field, familiarity           with   Probate   Court

functions,    and   good      interpersonal    and   communication   skills.^

(Chief Clerk Job Description, Doc. 63-5.)             Plaintiff met many of

these requirements as she was a Certified Clerk, had an Associate's

degree in     business technology,       a    paralegal certification,     and

fourteen years' experience in the Probate Court, including five as

Director.     (See Rice Dep., at 51-52, 144-45, 225-26.)             Although

Bray had less education than Plaintiff, she had nearly double the

experience at the Probate Court and previously served as Operations

Manager.     (See James Aff., f 9.)




^ The City of Augusta and Richmond County are controlled by a consolidated
government.  Plaintiff named the City of Augusta, GA as a Defendant in this
case, but is referring to the Augusta-Richmond County consolidated government.
2 The job qualifications for Chief Clerk substantially mirrored            the
qualifications for the eliminated Director position, except the education
requirement for Chief Clerk was lowered from a Bachelor or Associate's degree
to a high school education.    (Rice Aff., 5 43.)
       Following the reorganization. Plaintiff was reassigned as an

Administrative Clerk and had her salary reduced by approximately

$15,000.00.      (Rice Dep., at 139-40.)          It took approximately two

months for Plaintiff's paycheck to reflect the salary reduction,

an   issue    Judge     James    blames   the    City's   HR    Department   for

considering he executed a Request for Personnel Action (^^RPA") on

August 7th.      (Id.; James Aff., SI 22.)            When the HR Department

finally      adjusted    Plaintiff's      pay,   it   applied    the   decrease

retroactively causing a substantial reduction in her October 4th

paycheck.     (Rice Aff., SI 74.)       Plaintiff's annual salary decreased

from approximately $65,000.00 to $50,000.00.              (Rice Dep., at 139-

40.)   Judge James also executed an RPA on August 7th to give Bray

a $10,000.00 raise.       (Rice Aff., SI 45.)


B. Deputy Chief Clerk Position


       Within a few days of promoting Bray to Chief Clerk, Judge

James encouraged all employees to apply for the Deputy Chief Clerk

job because he wanted to promote from within the Probate Court.

(James Aff., SI 16.)      Plaintiff, Lacey Grantham, a white woman, and

Joy Daniels, a black woman, applied for the job.                   (Id. SI 17.)

Judge James authorized Bray to make the selection for Deputy Chief

Clerk because of the close working relationship between the two

supervisory positions.          (Id.)
      The Deputy Chief Clerk position required a high school diploma

and three to five years' experience in a similar role.                     (Deputy

Chief Clerk Job Description, Doc. 63-6.)                 Daniels was a former

Army computer technician who served in the First Gulf War, held an

Associate's degree in computer science, and had fifteen years'

experience in the Probate Court.             (Daniels Application, Doc. 63-

10; James Aff., SISI 18-19.)         On August 5th, Bray promoted Daniels

to Deputy Chief Clerk.             (Rice Aff., SI 56.)       Bray's letter to

Plaintiff      describing     her    non-selection       noted    that    it     was

""difficult    to    deny"   her    the    promotion     based   on   Plaintiff's

""significant       contributions     to    the   Probate    Court"      and    that

Plaintiff's ""work has been first rate."                (Aug. 5, 2013 Letter,

Doc. 63-9.)     After Daniels's promotion. Judge James increased her

salary by approximately $15,000.00 between two raises given in

August and September.        (Rice Aff., SI 57.)        Daniels's annual salary

after the raises was $48,000.00.             (Id.)


C. Plain-biff's Discrimination Complaints


        Shortly after Daniels was promoted. Plaintiff reached out to

the City's Equal Employment Office (""EEO")^ Director, Jacquelyn

Humphrey, to make a discrimination complaint regarding the Chief

Clerk    and   Deputy   Chief   Clerk      decisions.     (Rice   Aff.,    SI   62.)




3 The City's EEC is an internal department for handling discrimination complaints
and is not related to the federal government's Equal Employment Opportunity
Commission.
Plaintiff and          Humphrey met three times including once at the

Probate Court to discuss the alleged discrimination.                             (Id. SI 65.)

Consequently, it was ''well-known in the office from as early as

August       2013" that        Plaintiff    made    a     discrimination           complaint

against Judge James.             (James Aff., SI 20.)                Humphrey encouraged

Plaintiff to file an official complaint with the Equal Employment

Opportunity Commission ("EEOC"), which Plaintiff did on August

22nd.        (Rice Aff., SISI 66-67.)       Although the City's HR Department

received notice of Plaintiff's EEOC complaint on September 9th, it

is   unclear      exactly      when    or   if    Judge        James    received       notice.

Humphrey's sworn statement contends she "would have forwarded" the

EEOC s September 9th notice to Judge James, consistent with her

usual custom.          (Aff. of Jacquelyn Humphrey ("Humphrey Aff."), Doc.

63-12, SI 57.)

        In    early    October,    Plaintiff       met    with       one   of    the        City's

Commissioners,          Bill    Lockett,       regarding         her    retroactive            pay

decrease        and    discrimination       claims.             (Rice      Aff.,       SI     75.)

Commissioner Lockett told Plaintiff that he would speak to the HR

Department and with Judge James regarding the issues.                              (Id.)        On

November       13th,    Plaintiff      officially    submitted          her     EEOC        charge

alleging race and age discrimination^ for the Chief Clerk and

Deputy       Chief    Clerk    decisions.         (Id.    SI    76.)       The    City's        HR

Department       was    notified      of the     charge    by    a     December    10,        2013


'' Plaintiff makes no age discrimination claims in this suit.

                                             7
letter, but, again, there is no evidence to show that Judge James

also received          notice at that time.           (Id.    II    80.)     Judge    James

contends he did not receive a copy of Plaintiff s EEOC charge until

early March 2014.         (James Aff., ^ 29.)


D. Probate Court Under Judge James


        Even before the office reorganization. Plaintiff and other

white    employees       felt '"targeted"       by    Judge        James    because    they

received       harsher    criticism      or   disproportionate              workloads    as

compared to black employees.             (See Rice Dep., at 205-06; Aff. of

Shelly Blake Howard ("Howard Aff."), Doc. 63-2, SlSl 49-50; Aff. of

Sarah    Hall    Watts    ("Watts     Aff."),    Doc.   63-2,              31-32.)     They

contend black employees encouraged Judge James to target white

employees and that Judge James had a different relationship with

black employees.         (See Watts Aff., SISl 26, 30; Howard Aff., SI 49.)

Before       Judge   James began      his tenure at the            Probate Court, he,

Daniels,       Bray,    and   Judge    James's       personal       secretary,       Carrie

Braxton, went on a cruise together.               (Rice Dep., at 206-08.)

        In    the    months   after     Plaintiff's       August           discrimination

complaint. Judge James and Bray changed Plaintiff's job duties and

work location multiple times.             (Rice Aff., SISI 78, 81.)             Plaintiff

also accuses Judge James of deliberately withholding the exact

details of her pay decrease to force her resignation.                         (Id. SI 73.)
      One day in December 2013, Plaintiff took a phone call at her

desk and could not hear the conversation due to the noise level of

her nearby coworkers.         (Rice Dep., at 192.)     She decided to record

her coworkers using her cell phone and subsequently complained to

Bray about the noise level by playing the recording.                  (Id.)   Bray

promised to address the noise issue at the next staff meeting but

instructed Plaintiff to not record her coworkers without Judge

James or Bray's permission.             (Id.;    James Aff., 1 26.)            When

informed of the incident. Judge James was displeased with Plaintiff

and instructed Bray to advise Plaintiff '^that she would have to

stop tattle-telling on her coworkers."            (James Aff., f 26.)         Judge

James    also   contends    this   incident   convinced   him   of   the   need   to


terminate Plaintiff.         (Id.)

      On January 14, 2014, Plaintiff was provided a poor performance

review and written reprimand, which documented numerous mistakes

she made in Probate Court orders, discussed two scheduling errors

that embarrassed Judge James in court, and warned Plaintiff that

her   poor   attitude      towards   coworkers   and   the   public    needed     to

improve.     (James Aff., Ex. B.)       Plaintiff, Judge James, Bray, and

Daniels met that same day to discuss those issues.                   (Rice Aff.,

^ 91.)    During the meeting. Judge James counseled Plaintiff on her

office demeanor, unwillingness to be a ^^team player," and habit of

attempting to get her coworkers in trouble.               (James Aff., SI 28.)

Plaintiff disagreed with the reprimand and became defensive about
the mistakes she was accused of.               (Id.; Rice Aff., SI 92.)            After

the meeting, Judge James became even more convinced that he needed

to   terminate     Plaintiff and      asked     Bray    to   prepare       a   letter    of

recommendation to that effect.             (James Aff., SI 28.)

        Bray's letter documented at length incidents that occurred

during Plaintiff's time as Director where Plaintiff favored white

employees    in    promotions,     raises,     assignment      of    office      duties,

discipline, and attending training seminars.                  (James Aff., Ex. C.)

The letter also blamed Plaintiff for causing four employees to

quit or     retire      because   of the     stressful       work   environment         she

created.      (Id.)       Bray    referenced     some    of the      incidents       that

occurred after the Probate Court's reorganization including the

recording    incident,      the    January     14th     performance        review,      and

Plaintiff's refusal to improve her working relationship with other

staff even after being counselled on the problem.                    (Id.)      Finally,

Bray noted that Plaintiff filed a discrimination claim against

Judge    James    and   rhetorically asked "what             she    will   do   next    to

disrupt this office."         (Id.)

        In early March, Judge James received a copy of Plaintiff's

EEOC charge.         (James Aff., f 29.)          On March         4th, he called a

meeting with the entire staff at which he read the contents of

Plaintiff's EEOC charge.          (Id.)    Judge James contends he wanted to

address the issue openly because of the tension it was causing in

the Probate Court.        (Id.)    However, after reading from Plaintiff's


                                          10
charge Judge James began ''shaking his finger at" Plaintiff and

instructed her to not speak with him or go into his office and

that he did not trust her.           (Rice Dep., at 219.)        Judge James also

explicitly      instructed      the    staff     not    to     retaliate     against

Plaintiff, yet he also stated, "a change is going to come about

real soon" and canceled the office's monthly breakfast meetings

until the staff became "more trustworthy and cohesive."                           (Rice

Aff.,        94, 97.)        After this incident, both black and white

employees avoided talking to Plaintiff.                (Id. 1 98.)

        On March 17th, Judge James terminated Plaintiff from the

Probate Court.       (James Aff., SI 30.)      Plaintiff's termination letter

noted the end of her employment was "necessary due to your poor

interpersonal relationships with fellow co-workers, your negative

disposition in the office and your substandard work performance."

(Id. Ex. D.)         Plaintiff subsequently amended her EEOC charge to

reflect her termination and added a claim for retaliation.                        (Rice

Aff., SI 76.)


E. Procedural History


        On   April     6,    2017,     Plaintiff       filed     this     employment

discrimination        case   against    Judge    James    and     the    City     after

receiving a right-to-sue letter from the EEOC.                 Plaintiff's Amended

Complaint     brings    claims for     race     discrimination,         hostile    work

environment, and retaliation under Title VII against Judge James



                                         11
in his official capacity and against the City.                     (Am. Compl., Doc.

23, SISI 162-96.)    She also alleges race discrimination and hostile

work   environment    under    42    U.S.C.      §    1981   and   42   U.S.C.   §    1983

against the City and Judge James in his individual capacity.                          (Id.

   197-230.)       Next, Plaintiff alleges a violation of her equal

protection rights under the Fourteenth Amendment against the City

and Judge James in his individual capacity.                        (Id. SISI 231-43.)

Finally,    she    includes    a    state      law    intentional       infliction      of

emotional distress claim against Judge James in his individual

capacity.    (Id.      244-50.)

       On May 10, 2018, the Court denied Judge James's motion to

dismiss, finding that Plaintiff's Amended Complaint sufficiently

plead Title VII and § 1983 claims against Judge James.                     (See Order

of May 10, 2018, Doc. 39, at 15.)              In that Order, the Court stated

that Plaintiff pleaded sufficient facts to treat Judge James and

the City as a single employer, but that ''aggregation is a fact-

specific inquiry that is often better left to summary judgment."

(Id.   at   11.)    Further,       the   Court       stated, "[t]aking      the      facts

alleged by Plaintiff as true, the Court cannot conclude that Judge

James is protected by qualified immunity."                   (Id. at 13.)    Finally,

the May 10th Order held that the City could not be liable under §

1983 for the actions of Judge James and those claims against the

City were dismissed.




                                          12
     Both Defendants have now filed motions for summary judgment.

(Docs. 55, 59.)    The City's sole contention is that it cannot be

aggregated with the Probate Court for the purposes of Title VII,

and therefore, the remaining Title VII claims against the City

fail as a matter of law.     Judge James moves for summary judgment

on numerous grounds, arguing Plaintiff's Title VII claims fail

because there can be no aggregation          with the City, or, in the

alternative. Plaintiff cannot prove an essential element of each

claim.   As to the § 1981 and § 1983 claims. Judge James contends

the statute of limitations has run and he is entitled to sovereign

and qualified immunity.




                          II. LEGAL STANDARD


     Summary judgment is appropriate only if ''there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."          Fed. R. Civ. P. 56(a).    Facts are

"material" if they could affect the outcome of the suit under the

governing   substantive   law,   and    a   dispute   is   genuine "if   the

evidence is such that a reasonable jury could return a verdict for

the non-moving party."    Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).   The Court must view factual disputes in the light

most favorable to the non-moving party, Matsushita Elec. Indus.

Co. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and must draw

"all justifiable inferences in [the non-moving party's] favor."


                                   13
United States v. Four Parcels of Real Prop. ^   941 F.2d 1428, 1437

(11th Cir. 1991) (en banc) (internal punctuation and citations

omitted).   The Court should not weigh the evidence or determine

credibility.   Anderson, 477 U.S. at 255.

     The moving party has the initial burden of showing the Court,

by reference to materials on file, the basis for the motion.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).     Because the

standard for summary judgment mirrors that of a directed verdict,

the initial burden of proof required by either party depends on

who carries the burden of proof at trial.    Id. at 323.   ''When the

moving party has the burden of proof at trial, that party must

show affirmatively the absence of a genuine issue of material fact:

it 'must support its motion    with credible evidence that would

entitle it to a directed verdict if not controverted at trial.'"


Four Parcels of Real Prop., 941      F.2d at 1438 (quoting Celotex

Corp., 477 U.S. at 331 (Brennan, J., dissenting)).   "If the moving

party makes such an affirmative showing, it is entitled to summary

judgment unless the nonmoving party, in response, 'comes forward

with significant, probative evidence demonstrating the existence

of a triable issue of fact.'" Id. (quoting Chanel, Inc. v. Italian

Activewear of Fla., Inc., 931 F.2d 1472, 1477 (11th Cir. 1991)).

     When the movant does not carry the burden of proof at trial,

it may satisfy its initial burden in one of two ways — by negating

an essential element of the non-movant's case or by showing that


                                14
there is no evidence to prove a fact necessary to the non-movant's

case.    See Clark v. Coats & Clark, Inc. ^ 929 F.2d 604, 606—08 (11th

Cir. 1991) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970)

and Celotex Corp., 477 U.S. 317).                  The movant cannot meet its

initial burden by merely declaring that the non-moving party cannot

meet its burden at trial.             Id.


        If — and only if — the movant carries its initial burden, the

non-movant must ''demonstrate that there is indeed a material issue

of fact that precludes summary judgment.''                   Id.        When the non-

movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carried its

initial burden.        For example, if the movant presented evidence

affirmatively     negating        a    material    fact,   the    non-movant     "must

respond with evidence sufficient to withstand a directed verdict

motion    at   trial   on   the       material    fact   sought    to    be   negated."

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).

On the other hand, if the movant shows an absence of evidence on

a material fact, the non-movant must either show that the record

contains evidence that was "overlooked or ignored" by the movant

or "come forward with additional evidence sufficient to withstand


a directed verdict motion at trial based on the alleged evidentiary

deficiency."     Id. at 1117.          The non-movant cannot carry its burden

by relying on the pleadings or by repeating conclusory allegations

contained in the complaint.              See Morris v. Ross, 663 F.2d 1032,

                                            15
1033-34 (11th Cir. 1981).            Rather, the non-movant must respond

with affidavits or as otherwise provided by Federal Rule of Civil

Procedure 56.


        The Clerk of Court gave            Plaintiff timely notice of both

Defendants'      summary   judgment    motion       and   the   summary     judgment

rules, of the right to file affidavits or other materials in

opposition, and the consequences of default.                    (Docs. 57, 60.)

Therefore, the notice requirements of Griffith v. Wainwright, 772

F.2d 822, 825 (11th Cir. 1985) (per curiam), have been satisfied.



                                 III. DISCUSSION


        Defendants raise several grounds for summary judgment.                 As to

Plaintiff's § 1981 and § 1983 claims. Judge James argues that the

statute of limitations has run, or, in the alternative, that he is

entitled to sovereign and qualified immunity for those claims.                    On

Plaintiff's      Title    VII    claims,    the    City   maintains    it    is   not

Plaintiff's employer under the statutory definition.                   Similarly,

Judge    James   argues    the    Probate       Court   did   not   employ   enough

employees to be subject to Title VII and the Probate Court cannot

be aggregated      with the      City to meet the employee requirement.

Judge James also contends that Plaintiff cannot raise a genuine

issue of material fact on her race discrimination, hostile work

environment, or      retaliation     claims, and thus, summary judgment

should be granted on those claims.                Finally, Judge James asserts


                                           16
that Plaintiff cannot prove the essential elements of her claim

for intentional infliction of emotional distress.


A. Statute of Limitations



        Judge James first argues that Plaintiff's § 1983 claims are

barred by a two-year statute of limitations applicable to tort

actions in Georgia.              Plaintiff's § 1983 claims against Judge James

include       race    discrimination       and       hostile    work   environment          under


§ 1981 and violation of Plaintiff's equal protection rights under

the Fourteenth Amendment.^


        Plaintiff uses § 1983 as a procedural vehicle to bring § 1981

claims for race discrimination and hostile work environment.                                  See


Butts    V.    Cty.    of Volusia, 222           F.3d       891, 893 (11th         Cir.     2000)

(§ 1983 is the exclusive damages remedy for violation of rights

guaranteed by § 1981).               Section 1981 was enacted as part of the

Civil Rights Act of 1866 and seeks to ensure equal rights under

the law. In 1991, § 1981 was amended by expanding the definition

of "make and enforce contracts," thereby allowing plaintiffs to

bring         employment         discrimination             actions,        such       as   race



^ It is unclear from the Amended Complaint and the parties' summary judgment
briefs   whether  the   equal  protection    claim  is   for   retaliation,  race
discrimination, or both. Judge James assumed for the purposes of his summary
judgment motion that Plaintiff was claiming retaliation pursuant to both § 1983
and Title VII.   However, the Court previously held, on Plaintiff's motion to
amend her complaint, that she could not add a § 1983 claim for unlawful
retaliation.   (Order of Oct. 5, 2017, Doc. 22, at 6.)       Further, the general
rule it that a retaliation claim ''simply does not implicate the Equal Protection
Clause."      Watkins v. Bowden, 105 F.3d 1344, 1354-55 (11th Cir. 1997).                   Thus,
the   Court    will   consider    Plaintiff's   §    1983   claim   based   on   the   Fourteenth
Amendment to be for racial discrimination only.

                                                17
discrimination, harassment, and retaliation, based on existing

employment relationships.    See Jones v. R.R. Donnelley & Sons Co.,

541 U.S. 369, 373-74 (2004).       Section 1981 does not include its

own statute of limitations provision, instead 28 U.S.C. § 1658

provides a catch-all four-year statute of limitations for actions

arising under federal statutes enacted after December 1, 1990.

See id.   Thus, if Plaintiff's § 1981 claims arise under the 1991

amendment to the statute, they are subject to § 1658's four-year

statute of limitations.     If Plaintiff's § 1981 claims arise under

the pre-1991 version of the statute, they are subject to state law

statute of limitations used for § 1983 claims.      See id. at 378.

     It is   well established that the 1991 amendment to § 1981's


definition of ''make and enforce contracts" made it possible to

bring race discrimination and hostile work environment claims.

See id. at 383 (hostile work environment, wrongful terminations,

and failure to transfer claims arise under 1991 amendment).           As

such, those claims are subject to § 1658's four-year statute of

limitations.


     There is some dispute as to what type of claim applies to

Plaintiff not receiving     the   Chief Clerk or   Deputy Chief Clerk

positions.     Plaintiff characterizes her claim regarding the Chief

Clerk job as a demotion and points to the similarities between

that position and     her previous job as   Director of the Probate

Court.    Prior to Bray's promotion to Chief Clerk, Plaintiff was


                                   18
the highest-ranking staff member in the Probate Court.                           Viewing

the facts in the light most favorable to Plaintiff, the Court

agrees with Plaintiff's characterization that she was demoted, and

thus, that claim arises from the 1991 amendment to § 1981 and is

subject to a four-year limitations period. Because Plaintiff filed

this case on April 7, 2017, and the date of the demotion was July

31, 2013 — less than four years earlier — her § 1981 demotion claim

is timely.    Similarly, most, if not all, of the alleged harassment

Plaintiff relies on for her hostile work environment claim occurred

after her demotion on July 31, 2013.                       Consequently, Plaintiff's

§ 1981 hostile work environment claim is also timely.

       Plaintiff characterizes her claim for the Deputy Chief Clerk

job not as a demotion, but as a failure to promote.                       That type of

claim may arise under the pre-1991 version of § 1981 when the

promotion     would     create     a        "'new     and     distinct"     employment

relationship.    See Edwards v. Nat'l Vision Inc., 568 F. App'x 854,

859-60 (2014) (quoting Patterson v. McLean Credit Union, 491 U.S.

164, 179 (1989), superseded by statute as stated in Jones, 541

U.S. at 383).         If the promotion would have created a new and

distinct relationship, then the failure to promote claim arises

from   the   pre-1991    version       of    §      1981    and   is   subject   to   the

applicable state statute of limitations, which in Georgia is two

years.   See Jones, 541 U.S. at 382.




                                            19
       It is hard to see how Deputy Chief Clerk would have been a

new position for Plaintiff considering she served as Director, a

position that was essentially the same as Chief Clerk,® for the

previous five years, including during the first six months of Judge

James's tenure.       Comparing the job descriptions for the former

Director position and the Deputy Chief Clerk position shows a

substantial overlap in duties.           (Compare Director Job Description,

Doc. 63-3, with Deputy Chief Clerk Job Description, Doc. 63-6.)

Moreover, the Deputy Chief Clerk decision came on August 5th, just

six days after Plaintiff's demotion, and was part of the same

reorganization       that      caused   Plaintiff    to    lose   her      Director

position.    Accordingly, the Deputy Chief Clerk position would not

have   created   a    new      and   distinct   employment    relationship     for

Plaintiff, and thus, her failure to promote claim arises under the

1991   amendment     to   §    1981.     To   summarize.    Plaintiff's     § 1981

demotion, failure to promote, and hostile work environment claims

brought under § 1983 are subject to § 1658's four-year statute of

limitations.


       Plaintiff's § 1983 claim for violation of her equal protection

rights under the Fourteenth Amendment, however, is subject to a

two-year    statute       of   limitations.       "In     Georgia,   the    proper

limitations period for all § 1983 claims is the two-year period


® In fact, the Job Description for the Director of the Probate Court position
lists the job's official title as "Clerk of the Probate Court." (Director Job
Description.)

                                         20
set forth in O.C.G.A. § 9-3-33 for personal injury."                    Inman v.

State Bar of Ga., 611 F. App'x 579, 581 (11th Cir. 2015) (citing

Williams v. City of Atlanta, 794 F.2d 624, 626 (11th Cir. 1986)).

Unlike    the   §   1981       claims   discussed     above.   Plaintiff's   equal

protection claim does not arise under an Act of Congress enacted

after December 1, 1990.            Both the Fourteenth Amendment and § 1983

were enacted shortly after the Civil War.                  Therefore, Georgia's

two-year statute of limitations applies.                Because the last act of

alleged    discrimination          occurred    when    Judge   James   terminated

Plaintiff on March 17, 2014, the statute of limitations had run by

the time she filed her initial complaint on April 7, 2017, more

than three years later.           As such, the Court grants summary judgment

to   Judge      James     on     Plaintiff's    Fourteenth      Amendment    equal

protection claim brought under § 1983, styled as '"Count III" in

the Amended Complaint.


B. Immunity


     Next, Judge James argues he is entitled to both sovereign

immunity and qualified immunity on                  Plaintiff's § 1981 claims

brought under § 1983. When a state official is sued in his official

capacity under § 1983 the only immunities available to him "are

those that the governmental entity possesses," such as sovereign

immunity under the Eleventh Amendment.                 Hafer v. Melo, 502 U.S.

21, 25 (1991).          However, where the state official is sued under



                                          21
§ 1983 in     his   individual   capacity,    he   may   assert   a   qualified

immunity defense.      Here, Plaintiff asserts § 1981 claims brought

under § 1983 against Judge James in his individual capacity, while

Plaintiff's    Title   VII   claims   are    against     Judge   James   in   his

official capacity.      Thus, Judge James may assert only qualified

immunity, and not sovereign immunity, because he is sued in his

individual capacity on Plaintiff's claims brought under § 1983 for

race discrimination arising from the selection of Chief Clerk and

Deputy Chief Clerk and for hostile work environment.''

      Under the qualified immunity doctrine, ''government officials

performing discretionary functions generally are shielded from

liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of

which a reasonable person would have known." Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982).         Qualified immunity protects "all but

the plainly incompetent or those who knowingly violate the law."

Malley v. Briggs, 475 U.S. 335, 341 (1986).

     The Government official bears the initial burden to show the


alleged constitutional violation occurred while he was performing

a discretionary function.         Lee v. Ferraro, 284 F.3d 1188, 1194



 Judge James also asserts qualified immunity for Plaintiff's § 1983 claim for
retaliation for conduct prohibited by the Fourteenth Amendment's equal
protection rights. However, as previously discussed, Plaintiff cannot make a
§ 1983 claim for retaliation.    In addition. Plaintiff's Fourteenth Amendment
equal protection claim brought under § 1983 is barred by the statute of
limitations. See supra Section III.A. It is therefore unnecessary to consider
Judge James's immunity on a § 1983 retaliation claim.

                                      22
(llth Cir. 2002} .       Here, the parties do not dispute that Judge

James was acting within his discretionary authority at all relevant

times.


      The burden then shifts to the plaintiff to show that the

defendant    violated    a   constitutional      right   and   that    right      was

clearly established at the time of the alleged violation.                         See

Pearson v. Callahan, 555 U.S. 223, 232 (2009).                 For the right to

be   clearly   established,     the ''contours      of   the    right      must    be

sufficiently clear that a reasonable official would understand

that what he is doing violates that right." Anderson v. Creighton,

483 U.S. 635, 640 {1987).         The Court previously recognized, and

the parties do not dispute, that the right to be free from race

discrimination     and   harassment   in   public employment          is   clearly

established.     See Brown v. City of Fort Lauderdale, 923 F.2d 1474,

1478-79 (llth Cir. 1991).

      On the issue of Plaintiff s demotion and Bray being selected

for Chief Clerk, Judge James argues there is no evidence that his

decision was based on discrimination.         In other words. Judge James

essentially claims that it was objectively reasonable under the

circumstances to     select    Bray for    the    position     over   Plaintiff.

Judge James proffers several reasons as to why he selected Bray,

including his opinion that she was reliable, experienced, and well-

respected.     Judge James also cites his opinion that Plaintiff could




                                      23
not competently manage staff and that she displayed a poor attitude

towards co-workers and the public.

      It is well established that ^'state officials can be motivated,

in part, by a dislike or hostility toward a certain protected class

to   which    a    citizen    belongs    and     still    act    lawfully."       Foy   v.

Holston, 94 F.3d 1528, 1534 (11th Cir. 1996); see also Rioux v.

City of Atlanta, 520 F.3d 1269, 1283 (11th Cir. 2008).                      A defendant

is generally entitled to immunity if he can show ""adequate lawful

reasons" to support the challenged act.                   Foy, 94 F.3d at 1534-35.

As the Eleventh Circuit explained:

      At least when an adequate lawful motive is present, that
      a discriminatory motive might also exist does not sweep
      qualified immunity from the field even at the summary
      judgment stage. Unless it, as a legal matter, is plain
      under the specific facts and circumstances of the case
      that    the     defendant's       conduct     —    despite    his    having
      adequate lawful reasons to support the act — was the
      result of his unlawful motive, the defendant is entitled
      to immunity. Where the facts assumed for summary
      judgment purposes in a case involving qualified immunity
      show mixed motives (lawful and unlawful motivations) and
      pre-existing law does not dictate that the merits of the
      case must be decided in plaintiff's favor, the defendant
      is entitled to immunity.
Id. (emphasis in original).

      Thus, even assuming Judge James harbored some discriminatory

motive,      the    immunity    question       turns      on    whether   ""the   record

indisputably establishes that the defendant in fact was motivated,

at least in part, by lawful considerations."                      Stanley v. City of

Dalton,      219    F.3d     1280,   1296   (11th        Cir.   2000)     (emphasis     in

original).         The record before the Court clearly establishes that

                                            24
Judge James had lawful motivations to demote Plaintiff.                    Judge

James observed both Plaintiff and Bray in supervisory roles for

six months before he promoted Bray to Chief Clerk.                 During this

time, Judge James formed opinions on each candidate's skills and

potential then      made    his decision, at least in         part, on those

opinions.      Therefore, Judge James is entitled to qualified immunity

on Plaintiff's § 1983 race discrimination claim regarding the Chief

Clerk position.

       Similarly, Judge James is entitled to qualified immunity for

Plaintiff's § 1983 race discrimination claim arising from her non-

selection for Deputy Chief Clerk.         Judge James argues that because

he gave Bray the authority to select the Deputy Chief Clerk, there

is    no evidence that he discriminated         against      Plaintiff.     Even

assuming Judge James was involved in the selection of Joy Daniels

for Deputy Chief Clerk,® and the decision to not promote Plaintiff

was motivated, in part, by unlawful considerations. Judge James is

still entitled to qualified immunity because the record shows he

had significant lawful considerations to not promote Plaintiff.

His    sworn    statement    notes   Daniels    was   ''capable,    friendly,

accommodating,      and    responsive"    and   she   held    fifteen     years'

experience in the Probate Court.           (James Aff., II 19.)         Further,

Judge James did not think that Plaintiff could effectively manage



® Judge James admits he decided Daniels's salary for her new position.    (James
Aff., 5 17.)


                                     25
staff and that she was not a good candidate for Chief Clerk.                   These

opinions are also relevant to the Deputy Chief Clerk position and

provide lawful motivations for denying Plaintiff the promotion.

      Finally, with respect to Plaintiff's hostile work environment

claim, Judge James is entitled to qualified immunity.                    As discussed

more fully below, any alleged               harassment was not sufficiently

severe   or     pervasive    to    alter       the   terms     and    conditions     of

Plaintiff's employment.        See infra Section III.E.

      Perhaps most fatal to Plaintiff's § 1983 claims is that she

makes no attempt to carry her burden to show that her clearly

established constitutional rights were violated.                     Plaintiff's only

specific argument regarding qualified immunity is that the Court

previously held, on a motion to dismiss.                     Judge James was not

entitled to the defense.          Setting aside that Plaintiff's argument

fails to carry her burden, her contention that the Court's prior

decision controls here is unavailing.                In its May 10, 2018 Order,

the   Court    determined    that    by     ^^[t]aking   the    facts     alleged    by

Plaintiff as true" Judge            James      was   not entitled       to qualified

immunity.      (Order of May 10, 2018, at 12-13.)               Unlike on a motion

to dismiss for failure to state a claim, a motion for summary

judgment      allows   the   Court    to     consider    evidence        outside    the

complaint.      It is this evidence, notably the sworn statements and

documents submitted by Judge James, that shows he was motivated,

at least in      part, by lawful considerations.                 Accordingly, the


                                          26
Court's    determination         that    Judge    James    was   not   entitled    to

qualified immunity at the motion to dismiss stage does not preclude

the opposite conclusion on summary judgment.

      To    recap,     Judge     James    is     owed     qualified    immunity    on

Plaintiff's § 1981 claims for her demotion from Director, her non-

selection for Deputy Chief Clerk, and hostile work environment.

Plaintiff's § 1983 claim pursuant to the Fourteenth Amendment is

barred     by   the    statute    of    limitations.         Finally,    the    Court

previously determined that the City could not be held liable under

§ 1983 for Judge James's action.               (See Order of May 10, 2018, at

13-14.)    Therefore, none of Plaintiff's § 1981 claims brought under

§ 1983 or her equal protection claim brought under § 1983 against

Judge James and the City^ survive summary judgment.

C. Aggregation Under Title VII


      The Court will next turn to Plaintiff's Title VII claims.                     A


threshold issue for Title VII is whether the defendant meets the


statutory definition of "employer."               Under Title VII, an employer

includes a government agency with fifteen or more employees for

the   requisite statutory period.                42 U.S.C. § 2000e(b).         Courts

afford a liberal construction to the term "employer."                     See Virgo

V. Riviera Beach Assocs., Ltd., 30 F.3d 1350, 1358 (11th Cir. 1994)

(en   banc).     For    that reason,       courts "look       beyond    the   nominal


^ These claims are styled as "Count II" and "Count III" in Plaintiff's Amended
Complaint.

                                          27
independence of an entity and ask whether two or more ostensibly

separate    entities   should    be   treated    as   a   single,   integrated

enterprise when determining whether a plaintiff's ^employer' comes

within the coverage of Title VII."         Lyes v. City of Riviera Beach,

166 F.3d 1332, 1341 (11th Cir. 1999).             The Eleventh Circuit has

identified three situations where it is appropriate to aggregate

multiple entities: (1) where two entities are highly integrated

with respect to ownership and operations; (2) where two entities

contract with each other and one entity has sufficient control

over the terms and conditions of employment of the other company's

employees; and (3) where an employer delegates sufficient control

over its employees to a third party.            Id.

        In this case, it is undisputed that the Probate Court had

less than fifteen employees, thus it is necessary to determine

whether the Probate Court and the City can be treated as a single

employer under Title VII.       If the Probate Court and the City cannot

be aggregated,    neither   will meet the         statutory definition of

''employer" under Title VII.          Most relevant here is the first

situation discussed above, often called the single employer test.

        In Lyes, the Eleventh Circuit laid out the single employer

test as it relates to state or local government entities.               Id. at

1345.    Where a state's lawmaking body determines that two or more

governmental entities are "separate and distinct" under state law,

federal courts should "accord substantial deference" motivated by


                                      28
concerns    of     federalism       and   comity.           Id.    at   1343-44.          The

presumption thereby created may be rebutted by showing the purpose

of maintaining separateness is to elude Title VII.                            Id. at 1344.

Absent an evasive purpose, a court may aggregate where, under the

totality of the circumstances, "the public entities are so closely

interrelated with respect to control of the fundamental aspects of

the employment       relationship" that the                presumption is           clearly

overcome."        Id. (emphasis in original).                    The Eleventh Circuit

stressed that it is not enough for a fact finder to reasonably

conclude the presumption is rebutted, rather the use of the word

^clearly' is intended to be a "thumb on the scale."                           Id.

       First, the Court must consider whether the presumption of

distinctness       applies   to     the   Probate      Court      and   the    City.      In

Georgia,     the     judge     of      the        county     probate       court     is     a

constitutionally elected officer.                   Ga. Const, art. 9, § 1, para.

III.    The Georgia Supreme Court recognizes that "[o]rdinarily,

employees of constitutionally elected officers of a county are

considered employees of the elected officer and not employees of

the    county."      Boswell      v.   Bramulett,          274    Ga.   50,    51   (2001).

Further,   Georgia     law   provides        that     probate      court      judges "may

appoint one or more clerks, for whose conduct they are responsible,

who hold their offices at the pleasure of the judge.                           The judges



  Plaintiff makes no attempt to show Georgia lawmakers intended to evade Title
VII in forming county probate courts.

                                             29
of the probate courts shall also have the authority to appoint one

of   their    clerks    as    chief     clerk."        O.C.G.A.       §    15-9-36(a).

Consequently, under Georgia law, the county probate courts and the

county governing body are separate and distinct entities.

        Therefore, for Title VII to apply. Plaintiff must overcome

the presumption of distinctness between the Probate Court and the

City.      Several     factors    guide       the    analysis    of       whether    the

presumption     is   clearly     outweighed.          These     include:      (1)    the

authority to hire, transfer, promote, discipline, or discharge;

(2) the      authority to     establish       work   schedules    or      direct     work

assignments; (3) the obligation to pay or the duty to train the

charging party; and (4) the interrelationship of operations and

centralized control of labor operations.               See Ballard v. Chattooga

Cty. Bd. of Tax Assessors, 615 F. App'x 621, 624 (11th Cir. 2015)

(citing Lyes, 166 F.3d at 1345).

        Under the first factor. Plaintiff does not dispute that Judge

James had the authority to hire, promote, or discharge Probate

Court     employees.         However,    in    February       2014,       Judge     James

voluntarily adopted, in part, the City's Personnel Policies and

Procedures Manual (^^PPPM") as the official policy of the Probate

Court.       (Feb. 5, 2014 Letter, Doc. 63-2.)            Although Judge James

excluded Section 100 covering attendance and leave policy, Section



  Prior to February 5, the Probate Court operated under the election of Judge
James predecessor. {Humphrey Aff., f 27.)

                                         30
300 covering grievances and discipline, and Section 500 covering

compensation, he opted into Section 200 covering discrimination

complaints and investigations by the City's EEO.                     (Id.)

       Under   Section   200,   the      EEO   is    authorized        to    investigate

allegations of race discrimination and recommend corrective action

to the City's Commission.          (PPPM, Doc. 63-11, at 8-13.)                  Further,

during an EEO investigation, the City may transfer the employee,

change her shift schedule, or modify her position, which may be

made permanent if appropriate under the circumstances.                           (Id. at

10.)     Thus, under Judge James's own adopted policies, the City

could transfer Plaintiff.          Although the City never exercised this

right,    it   does   show   the    City       maintained       some    control      over

Plaintiff's     employment.        See    Hall      v.    Franklin     Cty.,     2015   WL

5769232, at *7 (M.D. Ga. Sept. 30, 2015) (''[The County Manager]

had the authority to find Plaintiff another position within the

County, and although he ultimately did not exercise that power,

his authority to transfer Plaintiff indicates some County control

over Probate Court employees.").

       The City also required Judge James to seek its approval for

certain     employment    decisions,       such          as   changes       in   employee

salaries.      (See Aff. of Donna Williams ("Williams Aff."), Doc. 59-

3, 1 10.)       The record includes multiple examples of the City's

approval powers, such as a September 23, 2013 letter from Judge

James to the City's HR Department seeking review and approval of


                                         31
the    Probate   Court's   reorganization    and    associated      changes    to

Plaintiff,    Daniels, and Bray's pay.         (Sept. 23, 2013 Letter.)

Judge James also submitted RPAs to the City's HR Department to

decrease Plaintiff's pay following her demotion and to increase

Bray's pay following Plaintiff's termination.           Yet, approval power

is a step removed from the power to make the actual decision and

does not necessarily show a high level of integration between the

two entities.       See Bobbins v. Chatham Cty., 863 F. Supp. 2d 1367,

1375 n.4 (S.D. Ga. 2012); see also Peppers v. Cobb Cty., 835 F.3d

1289, 1301 (11th Cir. 2016); b^ s^ Hall, 2015 WL 5769232, at *7

("[A] separate entity's power to review [employment] decisions

constitutes some evidence against the presumption.")

       At the same time, the City included Probate Court employees

in its annual raises.       (Jan. 26, 2012 Email, Doc. 63-14.)             There

is also some evidence to show the City's HR Department was involved

in    classifying    Probate   Court   employees'     pay   grades   and     then

adjusting    certain    employee's     compensation    based   on    those    pay

grades.     (See July 23, 2013 Email, Doc. 63-15.)

       Perhaps most importantly, courts in the Eleventh Circuit

recognize that a separate entity's investigation of an employee's

discrimination      complaint is evidence      that shows      a ''sufficient

degree of interrelationship between the respective entities" to

find "that there is at least a jury question" on the issue of

aggregation.     See Mack v. Ala. Dep't of Human Res., 201 F. Supp.


                                       32
2d 1196, 1203 (M.D. Ala. 2002); Hall, 2015 WL 5769232, at *7.

Here,    the    City's       EEO    Director,      Jacquelyn     Humphrey,        met   with

Plaintiff multiple times in August 2013 to discuss Plaintiff's

complaint of race discrimination regarding the Chief Clerk and

Deputy Chief Clerk positions.               {Humphrey Aff., SIS[ 40-42; Rice Aff.,

ff 64-65.)           Plaintiff also met           with   City Commissioner Lockett

regarding her discrimination claims; Commissioner Lockett even

promised to discuss the issues with Judge James.                        (Rice Dep., at

245-46; Rice Aff., SI 75.)             Humphrey also advised Plaintiff to file

a complaint with the EEOC regarding the Chief Clerk and the Deputy

Chief Clerk positions, which Plaintiff did on August 22, 2013.

(Rice Aff., SISI 66-67.)            The significant involvement of the City's

EEO     Director        and        Commissioner       Lockett       with     Plaintiff's

discrimination complaints supports the conclusion that a                                jury

question exists on the issue of aggregation.

        On the second factor, authority to establish work schedules

and    direct    work    assignments.         Judge      James   held      the    exclusive

authority      to    direct     work    duties     within    the    Probate       Court   as

evidenced       by     his    decisions       to    change       multiple        employees'

responsibilities.            (See, e.g.. Watts Aff., SISI 12-18; Rice Aff., ^

32.)      Further,      Judge       James   granted      Probate     Court       employees'

requests for administrative or sick leave.                         (See Rice Dep., at

110.)    Requests for overtime were also decided by Judge James, so

long as the Probate Court budget had the necessary funds to cover


                                             33
the   additional    wages.       (See   Feb.   6,   2014   Email,    Doc.    65-1.)

However, Plaintiff testified that the Probate Court followed a

daily work schedule of 8:30 a.m. to 5:00 p.m., as required by the

City's PPPM.      (Rice Dep., at 227.)         The City also set the holiday

work schedule followed by the Probate Court.                 Thus, while Judge

James retained control over leave requests and overtime, there is

evidence to show the City controlled other aspects of Probate Court

employees' work schedules.

      With respect to obligation to pay, the City handled payroll

and employee benefits for the Probate Court.               The City also paid

workers compensation and unemployment benefits for Judge James's

employees.     Further, Georgia law requires the City to create and

approve the Probate Court's overall budget, but Judge James had

the   authority    to   spend     the   allocated    funds   as     he    saw   fit.

(Williams Aff.,         7-10.)    Yet, Judge James could not increase the

Probate Court's overall spending on wages and benefits without

approval from the City.          (Id. f 10.)

      Finally, there was a significant degree of interrelatedness

of operations between the City and the Probate Court.                    The City's

HR Department maintained personnel files, conducted new employee

orientation and drug screening, and advertised some job openings

in the Probate Court.        Additionally, the Probate Court used the

City's hiring paperwork.          For example, the New Hire Checklist for

Probate Court employees was required to be completed only by HR


                                        34
staff. Probate Court applicants used the City's application form,

and an offer letter to a new Probate Court employee in the record

states: ""The City of Augusta/Richmond County is pleased to offer

you the position of Deputy Clerk I with the Probate Court."              (Rice

Dep., Ex. 15.)          While these facts show the operations of the

Probate Court and the City were intertwined, other courts have

held   that    simply    providing     administrative     services   does    not

overcome the presumption of distinctness.                See Ballard, 615 F.

App'x at 625; Robbins, 863 F. Supp. 2d at 1375.

       Nevertheless, viewing the facts in the light most favorable

to Plaintiff, a reasonable fact finder could conclude, under the

totality of the circumstances, that the Probate Court and the City

were   so   closely     interrelated    with   respect   to   control   of   the

fundamental aspects of Plaintiff's employment that the presumption

of distinctness is clearly overcome.           Most notable among the facts

in the record, is the investigation by the City's EEC Director and

a   City    Commissioner    of   Plaintiff's   discrimination     complaints.

Because the Court concludes that genuine issues of material fact

remain on the issue of aggregation. Judge James and the City's

motions for summary judgment on this issue must be denied.

D. Race Discrimination Claims


       Having addressed Defendants' threshold issues of statute of

limitations, aggregation, and immunity, the Court now turns to the



                                        35
merits of Plaintiff's individual claims            of discrimination     under

Title VII.     To review, Plaintiff brings two race discrimination

claims:    Plaintiff's demotion        when Bray   was selected    for   Chief

Clerk, and Plaintiff's non-selection for the Deputy Chief Clerk

position.

     Title    VII    prohibits employers from discriminating on            the

basis of an employee's race.             42 U.S.C. § 2000e-2(a)(1).          A

plaintiff may prove discrimination with direct or circumstantial

evidence.    Harris v. Shelby Cty. Ed. of Educ., 99 F.3d 1078, 1082-

83 (11th     Cir.    1996).   For claims supported       by circumstantial

evidence,     courts    employ   the     burden-shifting    framework     from

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

      First, the plaintiff must establish a prima facie case of

discrimination.       McCann v. Tillman, 526 F.3d 1370, 1373 (11th Cir.

2008).     Once the plaintiff meets that requirement, the burden

shifts to the employer to provide "a legitimate, nondiscriminatory

reason for their action." Id. (citing Burke-Fowler v. Grange Cty.,

447 F.3d 1319, 1323 (11th Cir. 2006)).             If the employer carries

that burden, the plaintiff must then prove that the employer's



12 Each of these claims are made pursuant to Title VII, § 1981, and § 1983;
however, all § 1981 and § 1983 claims have been dismissed, are barred by the
statute of limitations, or Judge James is entitled to qualified immunity
thereon. See supra Sections III.A; III.B.   Regardless, all three provisions
employ the same analytical framework. See Standard v. A.B.E.L. Servs., Inc.,
161 F.3d 1318, 1330 (11th 1998); see also Koch v. Rugg, 221 F.3d 1283, 1297
n.31 (11th Cir. 2000).      Thus, granting or denying summary judgment on
Plaintiff's Title VII claims would necessarily be an adjudication of the § 1981
and § 1983 claims.


                                       36
reasons are pretextual.           Id.; see also E.E.O.C. v. Joe^s Stone

Crab/    Inc., 220 F.3d 1263, 1286-87                 {11th Cir. 2000) (providing

comprehensive overview of Title VII discrimination claims).

        1. Chief Clerk Position


        To establish a prima facie case of discrimination for her

demotion, a plaintiff must show (1) she is a member of a protected

class; (2) she was qualified for the job; (3) she suffered an

adverse      employment     action    by   being       demoted;    and    (4)    she   was

replaced by someone outside her protected class.                         See Hinson v.

Clinch Cty. Bd. of Educ., 231 F.3d 821, 828 (11th Cir. 2000).

Plaintiff        concedes       her     evidence         of     discrimination         is

circumstantial,         thereby       implicating        the      McDonnell       Douglas

framework.      Judge James makes no attempt to argue Plaintiff cannot

prove    her    prima   facie    case^^ and moves             directly to       providing

legitimate, nondiscriminatory reasons for the demotion.

        Judge James puts forth several reasons for demoting Plaintiff

including      his opinion      that she        was    unreliable    and lacked the

ability to get along with other staff and the public, she was not

competent to handle a managerial role, she had a poor attitude

towards others, and the quality of her work was subpar.                           (James

Aff., SISI     9, 12-13, 15.)         Further, Bray had significantly more




  It is clear that Plaintiff can prove her prima facie case considering she was
demoted from Director, which was essentially the same job as Chief Clerk, and
Bray, a black woman outside Plaintiff's class, received the position,

                                           37
experience     than   Plaintiff at the            Probate   Court,    was the   most

reliable candidate, was highly competent, and had the respect of

her fellow employees.          (Id.        9, 13.)     Judge James thought that

promoting Bray would improve the Probate Court's services to the

public and improve office morale.                 (Id. ^ 10.)        Finally, Judge

James demoted Plaintiff as part of an effort to reorganize the

Probate Court by eliminating the Director and Operations Manager

positions and creating a Chief Clerk and a Deputy Chief Clerk,

thereby bringing the court in line with Georgia law and other

probate courts.       (Id. SlSl 8, 10.)

        To rebut Judge James's proffered reasons. Plaintiff makes

essentially four arguments.                First, she contends the disparity

between      her   qualifications and        Bray's    qualifications makes it

clear that Judge James was motivated by discriminatory intent.

Plaintiff correctly points out that she held superior educational

qualifications, having earned two Associate's degrees, a paralegal

certification, and was a Certified Clerk versus Bray's high school

diploma.      However, it is equally true that Bray had twice as much

experience at the Probate Court.             Judge James cited Bray's twenty-

seven    years     of experience      as    one   of the    primary reasons     for

selecting Bray.

        To   prove   pretext   using   disparities in         qualifications,     ^'a

plaintiff must show that the disparities between the successful

applicant and [her] own qualifications were of such weight and

                                           38
significance      that     no     reasonable        person,     in    the     exercise     of

impartial judgment, could have chosen the candidate selected over

the plaintiff."          Springer v. Convergys Customer Mgmt. Grp., Inc.,

509 F.3d 1344, 1349 (11th Cir. 2007) (internal quotation omitted).

Here,    the    disparity       in    educational      qualifications          is   not    so

significant that no reasonable person could have chosen Bray over

Plaintiff, particularly in light of Bray's substantial experience

advantage.       See Keaton v. Cobb Cty., 545 F. Supp. 2d 1275, 1293-

94 (N.D. Ga. 2008) (holding, in failure to promote claim for Clerk

of Court position, the plaintiff did not show pretext with job

qualifications      where       she    held    a    four-year        degree    versus     the

selected candidate's high school diploma but had fourteen years

less experience at the court).                  Further, although Plaintiff had

five years of managerial experience as Director, Bray also had

significant experience in              a     management role from             her time     as

Operations Manager.

        Moreover, ^^a plaintiff cannot prove pretext by simply arguing

or   even      showing     that      [she]    was    better     qualified       than      the

[candidate] who received the position [she] coveted.                          A plaintiff

must show not merely that the defendant's employment decisions

were mistaken, but that they were in fact motivated                             by race."

Brooks V. Cty. Comm'n of Jefferson Cty., 446 F.3d 1160, 1163 (11th

Cir.    2000).      This     requirement           implicates    Plaintiff's        second

argument to show pretext, which focuses on a comment made by Judge


                                              39
James following Bray's promotion.            When Plaintiff met with Judge

James the day after her demotion, he acknowledged the office had

"black and white cliques" and that the situation would not improve

in its current state.           (Rice Aff., ff 46-48.)         About a month

later,    during     a     meeting    regarding    Plaintiff's     poor      work

performance.       Judge    James    identified    the    "white   clique"    as

Plaintiff, Lacey Grantham, and Sarah Hall Watts, and then remarked

that other white employees had already quit, retired, or been

fired.     (Rice Dep., at 147; Am. Compl., SI 97.)

      Given the multiple other reasons proffered by Judge James,

this lone comment does not rebut Judge James's legitimate reasons

for selecting Bray over          Plaintiff.       Judge   James observed the

Probate Court under Plaintiff's supervision for six months and

concluded she was not competent to handle the position.                   It was

during Plaintiff s time as Director that Judge James observed

ongoing issues with office cliques and overall morale, and he did

not think continuing to have Plaintiff manage the staff would solve



1'' According to Plaintiff's Affidavit, this comment accompanied Judge James's
reassurance to Plaintiff that he was pleased with her work and that she had
nothing to fear regarding her continued employment at the Probate Court.   (Rice
Aff., 51 46-47.)   However, during her deposition. Plaintiff testified that the
clique comment occurred while Judge James ^Verbally chastised" her for being
unhelpful to coworkers. (Rice Dep., at 145-46.)
   Sarah Hall Watts, a white woman, quit the Probate Court on May 30, 2013,
because she felt the office staff and Judge James were discriminating against
her. (Watts Aff., 1 41.) When Watts attempted to address the issue with Judge
James, he "dismissed" her complaint and "found it humorous" that she would
complain of race discrimination. (Id. 51 31-33.)   Prior to Watts's resignation.
Shelly Blake Howard, also a white woman, was terminated because of a Facebook
post in which she complained about her coworkers being lazy and overpaid.
(James Aff., 5 5; Howard Aff., 5 38.)

                                        40
those problems.           Further, Judge           James's acknowledgement of the

office's    problem       with    cliques         is   consistent     with         one    of    his

proffered reasons for promoting Bray, to improve office morale.

Both     Grantham^®     and      Judge       James's        Affidavits         describe          an

improvement       in    office       morale        under     Bray's     leadership              and

particularly after Plaintiff was terminated.                       (See James Aff., SISI

18, 27; Grantham Aff., SISI 5-6.)

        Next, Plaintiff points to her years of service at the Probate

Court     without      any    poor      performance         evaluations            or    written

reprimands to rebut Judge James's claim that she was not competent

to handle the Chief Clerk position.                        While the record supports

Plaintiff's       contention,        she    overlooks       the    fact       that       all    her

performance evaluations occurred under Judge James's predecessor.

Judge    Isaac     Jolles,       with      whom    Plaintiff      had     a    longstanding

professional relationship.              Plaintiff worked at Judge Jolles's law

firm prior to his election to the Probate Court.                          (Rice Dep., at

225-26.)     Indeed, the only reason Plaintiff joined the Probate

Court in the first place was because Judge Jolles wanted to bring

her along when he was elected.               (Id.)      Judge Jolles later promoted

Plaintiff to Director of the Probate Court.                       (Id. at 243-44.)              The

record    shows    that      Judge   Jolles        found    Plaintiff         to    be    a    good




  In 2015, Bray retired, Daniels was promoted to Chief Clerk, and Grantham was
promoted to Deputy Chief Clerk. (Grantham Aff.,     2, 4.)
   Plaintiff also helped Judge Jolles during his campaign for judge of the
Probate Court. (See Rice Dep., at 33.)

                                             41
employee whom he trusted,^® however, Judge James came to a different

conclusion    after    observing    Plaintiff    for     six    months.         Such

subjective evaluations are permitted under Title VII, and, so long

as this conclusion was not motivated by race discrimination, the

Court will not reexamine the wisdom of personnel decisions.                        See

Chapman v. AI Transp., 229 F.3d 1012, 1030, 1033 {11th Cir. 2000)

("Federal courts do not sit as a super-personnel department that

reexamines an entity's business decisions." (internal quotations

omitted)).

      In addition, concerns over personal qualities are especially

potent when selecting a supervisor position.              See Denney v. City

of Albany, 247 F.3d 1172, 1186 (11th Cir. 2001) ("Traits such as

common sense, good judgment, originality, ambition, loyalty, and

tact often must be assessed primarily in a subjective fashion, yet

they are essential to an individual's success in a supervisory or

professional       position."    (internal     citations        and       quotations

omitted)).    Without proof that subjective measures were a mask for

discrimination, "the         fact that   an   employer    based       a   hiring   or

promotion decision on purely subjective criteria will rarely, if

ever, prove pretext."          Id. at 1185.      Judge James's opinion on

Plaintiff    and    Bray's    personal   qualities,      such    as       leadership

ability, competence, interpersonal skills, and trustworthiness.


   Plaintiff and Judge Jolles's relationship mirrors Judge James and Bray's
relationship in that each Judge had an employee whom they knew before taking
office and trusted as their second-in-command.


                                     42
significantly influenced his decision.             These subjective criteria

were important when selecting a supervisor for the entire Probate

Court    staff,    particularly     in   light    of   Judge    James's     goal    of

improving the Probate Court's low morale.              Moreover, being a newly-

elected constitutional officer, it is reasonable for Judge James

to   appoint      someone   whom    he   trusted    and   had    a    pre-existing

relationship with to manage the staff of the Probate Court.                         As

such. Plaintiff's prior satisfactory performance                     history under

Judge Jolles does not establish pretext.

        Finally,   Plaintiff   argues     that    Judge   James's     reasons for

demoting her have shifted since the decision was made.                    Plaintiff

cites Judge James's September 23, 2013 letter to the City's HR

Department explaining        his    reason for     reorganizing       the    Probate

Court.    (Sept. 23, 2013 Letter.)            Judge James stated he abolished

the Director position because the ^^top staff position in any court

is the chief clerk."        (Id.)   He further remarked: "Angela Rice, in

my office, served as Director, until the position was abolished

due to her inability to supervise other staff members."                     (Id.)

      Inconsistencies in an employer's testimony can be evidence of

pretext; however, an additional, but undisclosed, reason for an

employment decision does not establish pretext in and of itself.

See Tidwell v. Carter, 135 F.3d 1422, 1428 (11th Cir. 1998).                       The

September 23rd letter does not show any inconsistencies in Judge

James's    reasons    for   demoting     Plaintiff.       Rather,      Plaintiff's


                                         43
''inability to supervise other staff" is perfectly consistent with

Judge James's other reasons for the decision, such as Plaintiff

not being competent to handle the position or that she could not

get along with her coworkers.      Further, Judge James reaffirmed in

the September 23rd letter that a desire to bring the Probate

Court's positions in line with other probate courts in the state,

in part, motivated the reorganization.

     The ultimate takeaway from Judge James's proffered reasons is

that he thought Plaintiff was unable to effectively manage staff

for a variety of reasons.      He viewed Bray as the more reliable

candidate because she had both the experience and the respect of

her coworkers.    These opinions are consistent with Judge James's

preference for team work and cooperation in the Probate Court's

small office environment.     (See James Aff., SISI 14-15.)    Plaintiff

has not rebutted this reason, rather her arguments simply quarrel

with the wisdom of it, which does not establish pretext.                See

Chapman, 229 F.Sd at 1030.         Accordingly, the Court finds that

Plaintiff cannot rebut the legitimate, nondiscriminatory reasons

why Judge James demoted her and selected Bray for Chief Clerk.

Judge   James   is,   therefore,   entitled   to   summary   judgment   on

Plaintiff's race discrimination claim for her demotion.




                                    44
       2. Deputy Chief Clerk


       To establish a prima facie case of discrimination for failure

to promote, a plaintiff must prove (1) she belongs to a protected

class; (2) she applied for and was qualified for a promotion; (3)

she was not selected despite her qualifications; and (4) other

equally    or    less-qualified     employees        outside       her     class    were

promoted.       Brown v. Ala. Dep^t of Transp., 597 F.3d 1160, 1174

(11th Cir. 2010).         As in Plaintiff's demotion claim. Judge James

makes no attempt to refute Plaintiff s prima facie case and moves

directly to offering legitimate, nondiscriminatory reasons for her

non-selection.


       Judge James contends he allowed Bray to decide who should be

promoted to Deputy Chief Clerk because the two positions required

a close working relationship.            (James Aff., SI 16.)            However, even

if Judge James did delegate the decision, it is unlikely he would

have   allowed     Bray   to   promote    someone     he    did   not     approve   of,

especially considering the substantial role the Deputy Chief Clerk

served in the Probate Court.             In fact, Daniels appeared to meet

Judge James's criteria for a leadership position based on his

observations that she was ^^capable, friendly, accommodating, and

responsive      when    she    interacted     with    the    public,"       displayed

competence, and had fifteen years of experience at the Probate

Court.      (Id.   SI   19.)    Judge    James's     opinion      of   Plaintiff,    as

detailed above, was essentially the opposite.                      Moreover, Judge

                                         45
James's reasons for not selecting Plaintiff to the Chief Clerk

position apply with equal force to the Deputy Chief Clerk position.

If Judge James did not think Plaintiff could effectively manage

staff,   it     would         make   little   sense    to   promote    her   to    another

supervisory role, even if that position carried less authority

than Chief Clerk.


       Plaintiff invokes what the Eleventh Circuit calls the ""cat's


paw theory" of causation.                See Stimpson v. City of Tuscaloosa, 186

F.3d 1328, 1332 (11th Cir. 1999).                     According to Plaintiff, Bray

was a racially biased recommender that corrupted the decision-

making process because Judge James merely signed off on her choice.

To    support      her    contention       that    Bray     harbored   racial      animus.

Plaintiff cites a single comment Bray made in 2012, in which Bray

expressed that she had an issue with ""white authority."                             (Rice

Dep., at 159.)            During her deposition. Plaintiff was unable to

provide the context of this comment beyond the fact that she

thought it was directed at her leadership.                     (Id. at 159-61.)

       This single comment does not establish that Bray based her

recommendation           of    Daniels    over    Plaintiff    on   racial   bias.      It


provides,     at most,          a    mere ""scintilla       of evidence" to support

Plaintiff's argument that Bray harbored racial bias.                     See Anderson,

477   U.S.    at    252.        Moreover,     while    discussing      Bray's     comment.

Plaintiff admitted that she ""knew Felicia [Bray] did not like me"

and ""assume[d] that most of it was because that I had advanced in


                                              46
the Probate Court."       (Id. at 162.)          Further, Plaintiff interpreted

Bray's comment as being directed at her leadership abilities, not

at the leadership of white people in general.                      (See id. at 159-

60.)      Overall,    Plaintiff      has        not   rebutted      the    legitimate,

nondiscriminatory reasons why Bray did not recommend her for Deputy

Chief Clerk or why Judge James ultimately approved of Daniels.

Accordingly,      Judge    James     is         granted     summary       judgment     on

Plaintiff's failure to promote claim.


E. Hostile Work Environment


       A hostile work environment claim under Title VII requires an

employee     to   show    that     ''the        workplace     is    permeated        with

discriminatory       intimidation,        ridicule,       and      insult,    that     is

sufficiently severe or pervasive to alter the conditions of the

victim's employment and create an abusive working environment."

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (quoting

Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64 (1986)).                             To

establish    a    prima   facie    case,        the   employee      must     prove   the

following:


       (1) that [she] belongs to a protected group; (2) that
       [she] has been subject to unwelcome harassment; (3) that
       the harassment was based on a protected characteristic
       of the employee . . . (4) that the harassment was
       sufficiently severe or pervasive to alter the terms and
       conditions of employment and create a discriminatorily
       abusive working environment; and (5) that the employer
       is responsible for such environment under either a
       theory of vicarious or of direct liability.


                                           47
Bryant v. Jones^         575 F.3d 1281, 1296 {11th Cir. 2009) (quoting

Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir.

2002)).

       On   the    fourth     element,     the    employee     must   ''subjectively

perceive" the harassment as sufficiently pervasive to alter the

terms and conditions of employment.               Mendoza v. Borden, Inc., 195

F.3d 1238, 1246 (11th Cir. 1999) (quoting Harris, 510 U.S. at 21-

22).    The conduct must also be objectively severe and pervasive

enough to alter the terms and conditions of employment, considering

all the circumstances.            Id.   Under this objective, "fact intensive"

inquiry, courts consider four factors: "(1) the frequency of the

conduct; (2) the severity of the conduct; (3) whether the conduct

is physically threatening or humiliating, or a mere offensive

utterance; and         (4)   whether the conduct         unreasonably interferes

with the employee's job performance."               Id.

       Judge James attacks Plaintiff's ability to prove the fourth

element of her claim by arguing that the alleged harassment was

not    severe     enough     to   alter   the    terms   and   conditions   of   her

employment        or    create      a     discriminatorily       abusive    working

environment.        In Judge James's view. Plaintiff's complaints are

typical workplace issues, none of which reveal racial animosity

towards white people nor are severe enough to alter the terms and

conditions of Plaintiff's employment.               Plaintiff's briefs make no




                                           48
attempt to      refute       Judge       James's arguments         or even    address the

evidence supporting her hostile work environment claim.

       Guided      by   the       four    factors       mentioned    above,     the   Court

concludes that the alleged harassment does not rise to the level

of severity necessary to survive summary judgment.                        The record is

largely      devoid     of    evidence       that       discriminatory    intimidation,

ridicule,     or     insult       permeated       the     Probate   Court.      Regarding

Plaintiff, Shelly Blake Howard heard Judge James state: ''I don't

care if she doesn't like me, I don't like her either."                            (Howard

Aff., ^ 46.)        Also, Plaintiff's sworn statement contends that at

the January 14th meeting about her work performance. Judge James

told Plaintiff that nobody in the office liked her and ""suggested"

she should quit.             (Rice Aff., SI 93.)             These statements may be

discouraging to an employee, but do not rise to the level of

severity necessary to show a hostile work environment.                           Instead,

they   are    more      appropriately        characterized          as ""mere   offensive

utterances"        that      do    not    alter     the    terms    and   conditions    of

employment.         Title VII is not a ""general civility code" that

imposes liability for every offensive remark.                       Faragher v. City of

Boca Raton, 524           U.S. 775, 788 (1998) (noting ""sporadic use of

abusive language" and ""occasional teasing" are not the type of

conduct that alters the terms and conditions of employment).



  Although Plaintiff does not point to any evidence or make any arguments, the
Court will consider some of the evidence she placed into the record that could
be relevant to her hostile work environment claim.


                                              49
        Moreover, beyond the simple fact that Judge James is black

and     Plaintiff     is    white,       there     is    nothing        connecting       these

statements or Judge James's attitude towards Plaintiff to her race.

Rather, Judge James thought Plaintiff was not effective in her

job, displayed a poor attitude towards coworkers and the public,

and consistently made mistakes in her work.                       (See James Aff., SlSl

9, 12-13, 15.)         Said another way. Judge James's apparent dislike

of Plaintiff was based on his opinion of her work performance and

inability to get           along    with    others,      not because          of   her   race.

Further,      his     statements         fall     well    short        of    the    type    of

discriminatory intimidation, ridicule, or insult that supports a

hostile work environment claim.                 See Barrow v. Ga. Pac. Corp., 144

F. App'x 54, 57-58 (11th Cir. 2005) (finding supervisors' use of

inflammatory racial slurs on at least five occasions and threats

of violence for looking at "that white girl," as well as displays

of the rebel flag, the letters "KKK," and a noose did not show

"that     the        workplace       was        permeated        with        discriminatory

intimidation, ridicule, and insult that is sufficiently severe or

pervasive       to     alter       the     conditions       of        [the     plaintiff's]

employment." (internal quotations omitted)).

      There     are    only    three      statements      in     the    record     that    can

conceivably be interpreted as racially motivated.                            First, Bray's

comment to      Plaintiff in        2012 that she        had     an    issue   with "white


authority."         (Rice Dep., 159-60.)            Second, while discussing the


                                             50
Trayvon Martin verdict, Judge James's secretary Carrie Braxton^o

said, "I    couldn't    have    expected      anything    else   out   of   a   white

cracker."       (Id. at 209.)       Finally, Judge James's comment that he

was aware of the black and white cliques in the office and he

wanted that to change.         (Id. at 145.)

        None of these comments are sufficient to show discriminatory

intimidation, ridicule, or insult permeated the workplace.                        See

Adams v. Austal, U.S.A., L.L.C., 754 F.3d 1240, 1254 (11th Cir.

2014)    (holding    that    conduct    was    not      sufficiently    severe     or

pervasive where an African-American plaintiff "saw his coworkers

wear the Confederate flag on a regular basis," saw racist graffiti

in the men's restroom on a daily basis, "heard people say the slur

^nigger,' but only a ^few times,'" and heard about a noose being

left in the breakroom, though he did not personally see it); see

also Harris, 510 U.S. at 21 ("[M]ere utterance of an epithet which

engenders offensive feelings in an employee does not sufficiently

affect    the   conditions     of   employment     to    implicate     Title    VII."

(internal    citation   omitted)).         Moreover,      Bray's   comment      about

"white authority" occurred before Judge James was elected to the

Probate    Court.      Also,    Judge    James's     "cliques"     comment      could

reasonably be interpreted to mean that he was trying to reduce

perceived racial divides among the staff.




20 Braxton is a black woman.


                                        51
        It is certainly possible to support a hostile work environment

claim     with    evidence        other   than       comments    by      coworkers   or

supervisors.        Plaintiff's testimony and other               white employees'

sworn statements repeatedly argue that they felt '"targeted" by

Judge James based on their race.               (Watts Aff., SI 30; Howard Aff.,

SI 4 9; Rice Dep., at 168.)          However, each largely fails to provide

examples that support their conclusory allegations.                       See Josendis

V. Wall to Wall Residence Repairs, Inc., 662 F.Sd 1292, 1318 (11th

Cir. 2011) ("Unreliable conjecture . . . presented as a 'belief

without any basis in ascertainable fact, was not the type of

admissible       evidence    required     to    survive     a   motion    for   summary

judgment.").

        For example. Plaintiff testified that black employees were

given more administrative leave time than white employees.                        (Rice

Dep., at 110.) However, Plaintiff could not cite an instance where

Judge James denied leave to a white employee.                      (Id. at 110-12,

167-68.)     In fact. Judge James gave Lacey Grantham administrative

leave for an "extended time" because of a medical condition, even

after she ran out of sick days.                (Id. at 110.)      Plaintiff's sworn

statement    contends       Judge    James     did    not   always    require     black

employees    to     submit    a     written     leave   request,      whereas     white

employees were not extended the same courtesy.                   (Rice Aff., SI 21.)

However, during her deposition. Plaintiff stated she did not know




                                          52
whether black employees applied for administrative leave.                            (Rice

Dep., at 112.)

        Much of the other evidence that could conceivably support the

'"targeting"     of   white   employees         —   changing     work      assignments,

criticism of job performance, disparities in pay — suffers from

the    same    shortcomings,     namely      that     they      are   all     conclusory

allegations made       without any tangible evidence or examples to

support the allegation.          Where there is some evidence to support

the allegation, such as that black employees were given raises

over white employees, there is a non-discriminatory explanation.

Regarding pay disparities, the record shows that Bray and Daniels's

pay increased and Plaintiff's pay decreased, but that was due to

Bray     and     Daniels      being        promoted       and     given       increased

responsibilities       whereas    Plaintiff         was     demoted     and    had     her

responsibilities       significantly        reduced.         Even     so,     after   the

initial pay adjustment and a subsequent second raise given to

Daniels a month after her promotion. Plaintiff earned an annual

salary of about $2,000.00 more than Daniels, even though Plaintiff

held a lower position.         (See Rice Aff., 1 57, 72; Rice Dep., at

140.)

       This leaves only the March 4th staff meeting where Judge James

read from Plaintiff's EEOC charge.                  Although Plaintiff may have

felt embarrassed by the situation, this single incident was not so

objectively     humiliating      as   to    alter     the    terms    of    Plaintiff's


                                           53
employment given the circumstances in               which it occurred.         The

entire staff knew since August of 2013 that Plaintiff made a race

discrimination complaint against Judge James, and Plaintiff openly

shared her discrimination allegations with at least two other staff

members.     (See James Aff., SI 20; Rice Dep., at 44-45.)              Moreover,

Judge James reading Plaintiff's EEOC charge to the staff is not

harassment     based   on    a    protected    characteristic     of   Plaintiff,

rather it is based on her engaging in protected speech under Title

VII.   Thus, the March 4th incident is more appropriately considered

evidence supporting Plaintiff's retaliation claim than her hostile

work environment claim.


       All   told.   Judge       James   carried   his   burden   to   show   that

Plaintiff cannot prove the alleged harassment was sufficiently

severe and pervasive to alter the terms and conditions of her

employment.      There is also a lack of evidence connecting the

alleged harassment to a protected characteristic.                  In response.

Plaintiff puts forth no arguments nor cites any evidence in the

record to support her hostile work environment claim.                  Therefore,

she has not carried her burden, and Judge James is entitled to

summary judgment on Plaintiff's hostile work environment claim.

F. Retaliation



       Plaintiff began engaging in protected activity when she first

made complaints of discrimination to Jacquelyn Humphrey in August



                                          54
2013.     She later filed a complaint with the EEOC on August 22nd

and a formal charge of discrimination on November 13th.                       Plaintiff

alleges that because            she   made discrimination           complaints,   Judge

James changed          her job duties       and     desk location several times,

disciplined       her    more    harshly    than     other     employees,    eventually

terminated her, and later marked her as ineligible for rehire with

the City.       (Rice Aff., SISI 77-78, 81, 97, ICQ.)

        Title    VII    makes    it   unlawful      to   discriminate       against    any

individual for engaging in a statutorily protected activity, such

as filing a charge of discrimination with the EEOC or using an

employer's internal grievance procedure.                      42 U.S.C. § 2000e-3(a);

see also Rollins v. State of Fla. Pep't of Law Enf't, 868 F.2d

397,    400     (11th   Cir.     1989).         Where,   as   here,   the   plaintiff's

evidence of retaliation is based on circumstantial evidence, the

Court     employs       the     familiar        burden   shifting     framework       from

McDonnell Douglas.            Bryant, 575 F.3d at 1307-08.

       A prima facie case requires a plaintiff to prove that (1) she

engaged in a statutorily protected activity; (2) she suffered an

adverse employment action; and (3) there is a causal link between

the two.      Crawford v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008).

Judge James first argues that Plaintiff cannot prove the causation

element of her claim because he was not aware of her EEOC charge

until    early     March      2014.       So,    according     to   Judge   James,     any

materially adverse disciplinary actions taken before then, such as


                                            55
the    January   14th     written   reprimand,     cannot     be   used    to   prove

retaliation.        Yet, Judge James admits that it "was well-known in

the office from as early as August 2013, Plaintiff had made a

complaint about not getting the positions that had been filled by

Ms. Daniels and Ms. Bray." (James Aff., SI 20.)                An employee making

a complaint of discrimination to her employer's internal review

office, such as the City's EEO, is protected speech under Title

VII.    See E.E.O.C. v. Total Sys. Servs., Inc., 240 F.3d 899, 903-

04 (11th Cir. 2001).         Thus, Judge James admits he was aware that

Plaintiff engaged in protected activity in August 2013.

       To   prove    causation,     a    plaintiff     need    only     show    "that

retaliatory      animus    was   one    factor   in    the    adverse     employment

decision."       Brown, 597      F.3d   at 1182.       Further, the "burden        of

causation can be met by showing close temporal proximity between

the    statutorily    protected     activity     and   the    adverse     employment

action."     Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364

(11th Cir. 2007).          "But mere temporal proximity, without more,

must be     ^very close.'"        Id. (quoting Clark Cty. Sch. Dist. v.

Breeden, 532 U.S. 268, 273 (2001)).              Disparities of three or four

months are not enough; the employee's termination must usually be

within two weeks to provide circumstantial evidence of a causal

connection.      Id.; Jefferson v. Sewon Am., Inc., 891 F.3d 911, 926

(11th Cir. 2018).




                                         56
       The     two-week     proximity      between     Judge   James     receiving

Plaintiff's EEOC charge, reading the contents of the charge to the

entire staff on March 4th, and Plaintiff's termination on March

17th precludes summary judgment.                Although Judge James instructed

the staff to not retaliate against Plaintiff at the March 4th

meeting, he also stated, ''a change is going to come about real

soon" and canceled the office's monthly breakfast meetings until

the staff became ''more trustworthy and cohesive."                 (Rice Aff.,

94, 97.)        Further, Plaintiff testified that after reading from

the charge Judge          James began "shaking         his finger at" her and

instructed Plaintiff to not speak with him or go into his office

and that he did not trust her.              (Rice Dep., at 219.)        Two weeks

later he terminated Plaintiff.             This sequence of events creates a

genuine issue of material fact as to whether retaliatory animus

was a motivating factor in terminating Plaintiff.

       Next,    Judge     James   offers    a    legitimate,   nondiscriminatory

reason for terminating Plaintiff: she failed to alter the behavior

or improve the tone of her interactions with coworkers and the

public after Judge James counseled her multiple times.                 In support,

he cites the December 2013 recording incident as the turning point

that    made    him     decide    to   terminate      Plaintiff.       Plaintiff's

contentious conduct at the January 14th meeting further convinced

Judge James of the need to terminate Plaintiff.




                                           57
        Plaintiff    successfully        establishes         a   genuine       issue     of

material fact on whether these reasons are pretextual.                         First, if

Judge James decided to terminate Plaintiff in December 2013 it

would    make   little    sense    to   wait     four    months      to   execute      that


decision.       It would make even less sense to prepare a written

reprimand that suggests corrective actions to improve Plaintiff's

work performance and states:              Future infractions may result in

suspension without pay."           (Jan. 14 Letter of Reprimand, Doc. 56-1

(emphasis added).)             Second, the proximity between                Judge   James

receiving the EEOC charge and terminating Plaintiff provides a

more plausible reason for her firing.                   This is further supported

by Judge James's aggressive tone at the March 4th staff meeting

and the fact that he read directly from Plaintiff's charge to the

entire staff.       All told, a reasonable fact-finder could conclude,

under the totality of the circumstances, that Judge James's reasons

are pretextual.       As such, summary judgment must be denied.

G. Intentional Infliction of Emotional Distress


        Finally,    Judge       James    moves     for       summary        judgment     on

Plaintiff s state law intentional infliction of emotional distress

claim.      Georgia      has    long    recognized       a   cause     of    action     for

intentional infliction of emotional distress.                    Thompson-El v. Bank

of Am., N.A., 327 Ga. App. 309, 312 (2014) (quoting Blue View Corp.

V. Bell, 298 Ga. App. 277, 279 (2009)).                 Yet, a plaintiff's burden



                                          58
on such a claim ''is a stringent one."                Id.     To prevail, a plaintiff

must    prove:   "(1)      the    conduct      giving       rise     to    the      claim    was

intentional      or   reckless;         (2)    the        conduct     was      extreme      and

outrageous; (3) the conduct caused emotional distress; and (4) the

emotional distress was severe."                Id.


       With respect to the second element, the "conduct must be so

extreme in degree, as to go beyond all possible bounds of decency,

and to be regarded as atrocious, and utterly intolerable in a

civilized community."            Id.    "Conduct that can be characterized as

merely vulgar, tasteless, rude, or insulting will not support a

claim for intentional infliction of emotional distress.                               Rather,

the    conduct   on   which      an     intentional         infliction         of   emotional

distress   claim      is   based       must   be     so    abusive     or      obscene      that

reasonable people would naturally assume that the target of such

conduct    would      experience         intense          feelings        of   humiliation,

embarrassment, fright, or extreme outrage."                          Howerton v. Harbin

Clinic, LLC, 333 Ga. App. 191, 205-06 (2015) (internal quotations

and citations omitted).            Whether the alleged conduct rises to the

requisite level of outrageousness is a question of law governed by

an objective standard.            Id.

       For intentional infliction of emotional distress claims in

employment discrimination cases, "Georgia courts have held that an

employer's termination of an employee — however stressful to the

employee — generally is not extreme and outrageous conduct." Clark

                                              59
V.   Coats   &   Clark,   Inc.,   990   F.2d   1217, 1229 (llth    Cir.   1993)

{quoting ITT Rayonier, Inc. v. McLaney, 204 Ga. App. 762, 764

(1992)); see also Kornegay v. Mundy, 190 Ga. App. 433, 435 (1989)

(''An employee's ongoing frustration in the work place, born of a

personality conflict with a co-employee, does not give rise to an

action for intentional infliction of emotional distress.")).

      Here, Judge James's conduct towards Plaintiff was not extreme

and outrageous.      While Judge James admits that .his actions "could

be construed as boorish and offensive," (Def.'s Br., Doc. 55-2, at

26) no reasonable person would consider them atrocious or utterly

intolerable.


      Plaintiff argues Judge James reading her EEOC charge to the

staff supports her intentional infliction of emotional distress

claim.       While   Judge   James's     conduct   was   perhaps   "rude[]   or

insulting," it was not so outrageous that reasonable people would

naturally assume that Plaintiff would feel "intense feelings of

humiliation, embarrassment, fright or extreme outrage."             Howerton,

333 Ga. App. at 206 (emphasis added); see also Ashman v. Marshall's

of MA, Inc., 244 Ga. App. 228, 229 (2000) ("Actionable conduct

does not include insults, threats, indignities, annoyances, petty

oppressions, or other vicissitudes of daily living but must go

beyond all reasonable bounds of decency.").

      Moreover, the Court already determined that Judge James's

conduct was not sufficiently severe or pervasive to alter the terms


                                        60
and    conditions      of   Plaintiff's     employment,         which    precludes     a

finding       under   the   more     stringent      ''extreme     and    outrageous"

standard.          Consequently,    Judge      James   is     entitled       to   summary

judgment      on    Plaintiff's     intentional        infliction       of    emotional

distress claim.




                                   IV. CONCLUSION


        Based on the foregoing. Defendant Harry B. James Ill's motion

for summary judgment (Doc. 55) is GRANTED IN PART and DENIED IN

PART    and    Defendant    City    of   Augusta,      GA's    motion    for      summary

judgment (Doc. 59) is DENIED.            This case shall proceed to trial in

due course.                                                             /

       ORDER ENTERED at Augusta, Georgia, this                       day of August,

2019.




                                               J. R^DA^HALL, CjiWEF JUDGE
                                               UNITeV^ATES DISTRICT COURT
                                                              DISTRICT OF GEORGIA




                                          61
